TATE, Justice,
concurs and assigns reasons.
An employee of a corporation is not individually responsible to a third person for his defective performance on behalf of the corporation of a duty owed by the corporation to the third person. He owes an employment duty to his master, but no contractual duty to the third person. Consequently, the trial court properly entered summary judgment dismissing the third persons’ suit (i. e., its third-party demand) against the employee. Nevertheless, this Court does not customarily'review on its merits an interlocutory ruling denying a summary judgment. Cf., La.C.C.P. Art. 968.